DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the replacement drawings filed 1/18/2021 are not marked “Replacement Sheet” or “New Sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 states “A composite pressure vessel according to claim 23, further comprising, the skirt including an open end having a diameter less than that of the composite pressure vessel.” Claim 23, which claim 27 depends from claims “A composite pressure vessel comprising: …  the skirt including an open end having a diameter less than that of the composite pressure vessel.” Claim 27 includes redundant limitations which are already claimed in claim 23.
Claim 31 states “The method of claim 29, wherein, the helical grid pattern forms mounting points in the skirt, the mounting points arranged to receive corresponding mounting hardware.” Claim 29, which claim 31 depends from claims “A method for securing a composite pressure vessel to a host vehicle, the composite pressure vessel including: …  the helical grid pattern forming mounting points in the skirt, the mounting points arranged to receive corresponding mounting hardware...” Claim 31 includes redundant limitations which are already claimed in claim 29. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10895348. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composite pressure vessel comprising: a vessel mounting structure including a plurality of bands made of a composite material to form a helical grid pattern about, and bonded to, an exterior surface of the composite pressure vessel; the helical grid pattern extending past at least one closed end of the composite pressure vessel to form a skirt, the skirt not coming into contact with the exterior surface of the composite pressure vessel; the composite material including continuous tow resin-impregnated fibers; the plurality of bands being integral to the exterior surface of the composite pressure vessel; the helical grid pattern forming mounting points in the skirt, the mounting points arranged to receive corresponding mounting hardware; at least one of the mounting points being located at an intersection of two bands of the plurality of bands; and the skirt including an open end having a diameter less than that of the composite pressure vessel.

Allowable Subject Matter
Claims 22, 24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 depends from claim 16, which is rejected on the ground of nonstatutory double patenting as being unpatentable over previously allowed claim 1 of U.S. Patent No. 10895348; and Claims 24 and 28 depend from claim 23, which is rejected on the ground of nonstatutory double patenting as being unpatentable over previously allowed claim 7 of U.S. Patent No. 10895348.
Claims 29, 30, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Goddard (US 2109529) and Barth (US 2003/0047178) – teach a portion, but not all, of the Applicant’s claimed subject matter. Specifically:
Goddard teaches a pressure vessel comprising a vessel reinforcement (or mounting) structure comprising a plurality of bands formed in a grid pattern to an exterior surface of the vessel. However, where Goddard falls short is the fact that this pattern is not helical and also the reinforcements do not extend past at least one closed end of the pressure vessel to form a skirt that does not come in contact with the exterior surface of the pressure vessel. Further, Goddard does not teach a method for securing a composite pressure vessel to a host vehicle, the method comprising: connecting mounting hardware to at least some of the mounting points; and securing the composite vessel to the host vehicle by way of the mounting hardware.
Barth teaches a vessel having a vessel mounting structure which includes a plurality of bands forming a helical grid pattern about an exterior surface of the tank and the mounting structure extending past at least one closed end of the vessel to form a skirt that does not come in contact with the exterior surface of the pressure vessel. However, Barth does not teach the mounting structures is bonded to the exterior surface of the vessel. Further, Barth does not teach a method for securing a composite pressure vessel to a host vehicle, the method comprising: connecting mounting hardware to at least some of the mounting points; and securing the composite vessel to the host vehicle by way of the mounting hardware.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733